Case 1:17-cr-20865-RAR Document 23 Entered on FLSD Docket 08/02/2019 Page 1 of 3

                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                CASE NO. 17-20865-CR-RUIZ(s)

  UNITED STATES OF AMERICA

  vs.

  NADER MOHAMAD FARHAT,

        Defendant.
  ____________________________________/

                                Government=s Speedy Trial Report

         The United States submits this speedy trial report pursuant to Local Rule 88.5 and the

  Court’s Scheduling Order.    The United States will assume this Speedy Trial Report is agreed to

  by the defendant absent an objection being filed:

         Date of defendant’s initial appearance in Court
         on the superseding indictment:                                            June 21, 2019

         Date of defendant’s arraignment:                                          July 9, 2019

         Total number of days elapsed, as of August 2, 2019:                                  42

         Date that defendant’s motion to continue trial filed:                     July 29, 2019
         (motion is still pending as of this filing)

         Total number of days tolled or excluded from speedy trial time
         due to motions and trial continuances
         (18 U.S.C. 3161(h)(1)(D) and (7)(A)):                                                4

         Elapsed Speedy Trial Time:                                                      38 days
Case 1:17-cr-20865-RAR Document 23 Entered on FLSD Docket 08/02/2019 Page 2 of 3


       Latest date on which case may be set for trial without additional
       tolling or excluding of time:                                       Sept. 4, 2019


                                             Respectfully submitted,

                                             ARIANA FAJARDO ORSHAN
                                             UNITED STATES ATTORNEY

                                  By:        s/ Michael Thakur____________________
                                             MICHAEL THAKUR
                                             ASSISTANT UNITED STATES ATTORNEY
                                             Court No. A5501474/
                                             Florida Bar number 1011456
                                             99 Northeast 4th Street
                                             Miami, Florida 33132-2111
                                             Tel: (305) 961-9361
                                             Email: Michael.Thakur@usdoj.gov
Case 1:17-cr-20865-RAR Document 23 Entered on FLSD Docket 08/02/2019 Page 3 of 3

                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on August 2, 2019, I electronically filed the foregoing

  document with the Clerk of the Court and provided notice to counsel using CM/ECF.



                                            /s/ Michael E. Thakur
                                            Michael E. Thakur
                                            Assistant United States Attorney




                                               3
